DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 that requests entry of the amendment of September 29, 2020 has been entered.
 
Response to Amendment
Claims 1, 2, 9, 10, 15 and 18 have been amended. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please change the Title as follows


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 11-13, filed September 29, 2020, with respect to the prior art failing to disclose “placing the bundle on a new database engine server contains the database engine parameters and the at least one database, wherein a new database engine on the new database engine server is previously unstarted;” "updating at least one of the database engine parameters based on the determined at least one parameter to create a copy of the existing database engine server tailored by the determined at least one parameter to particular hardware and software of the new database engine server as a tailored copy;" and "using the determined at least one parameter and the backup file from the bundle on the new database engine server to start the new database engine such that the existing database engine is restored according to the tailored copy on the new database engine server" have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
The Title of the Application is being changed through Examiner Amendment, because a trademark, “Informix,” should not be included within a title, and the new title better describes the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD L BOWEN/Primary Examiner, Art Unit 2165